Citation Nr: 1623119	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus with arthritis.

6.  Entitlement to a compensable initial rating for bruxing habit/attrition with history of temporomandibular joint disorder (TMD) symptoms.

7.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to February 1986.

These matters came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for headaches as secondary to service-connected bruxing habit/attrition with history of TMD symptoms and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record during the December 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a left shoulder disability, entitlement to service connection for a left knee disability, entitlement to service connection for a bilateral foot disability, entitlement to a compensable initial rating for bruxing habit/attrition with history of TMD symptoms, and entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for morbid obesity.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for morbid obesity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for morbid obesity in his August 2013 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his December 2015 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to service connection for morbid obesity.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for morbid obesity is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board notes that, subsequent to the RO's most recent adjudication of the Veteran's service connection claims in an August 2015 Statement of the Case (SOC), the RO has obtained and associated with the claims file the Veteran's VA outpatient treatment records from the Central Arkansas Veterans Healthcare System (VHS) dated from March 2014 to April 2016, as well as private treatment records from Dr. T.L. and W.H., dated from June 2001 to January 2016, and a private psychological evaluation report with a VA Mental Disorders Disability Benefits Questionnaire (DBQ) report written by the private psychologist, dated January 2016.  The additional evidence received subsequent to the August 2015 SOC is relevant to the issues being addressed in this appeal.  However, the Veteran has not requested RO consideration of this additional evidence.  Pursuant to 38 U.S.C. § 7105(e), as the Veteran's substantive appeal was received in August 2015, such additional evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Nevertheless, as the issues on appeal are being remanded for other reasons, the RO will have the opportunity for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Service Connection for Psychiatric Disability

The Veteran claims he currently suffers from PTSD related to his experience in service.  He has reported that he was mentally harassed by a sergeant while in the military and after being disciplined for his fights he became depressed and displayed behavioral problems, such as abusing alcohol.  

In this regard, an October 2011 VA PTSD examination report stated that the Veteran did not have a mental disorder diagnosis.  However, subsequently, the Veteran underwent a private psychological evaluation in January 2016.  A January 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ) report written by a private psychologist shows diagnoses of severe major depressive disorder, with recurrent episodes, on Axis I; and paranoid personality disorder, with passive-aggressive or borderline traits, on Axis II.  The Veteran reported a sexual abuse at age 9, as well as depression, over-eating, and abuse of alcohol in service after being harassed by a sergeant and disciplined for his fights, in relevant social/family history.

The psychologist noted the Veteran suffers from social isolation tendencies, alternating between emotional constriction and emotional lability where he has poor control of his anger and other depressive symptoms such as low self-esteem, lower assertiveness, and behavioral passivity, such that he alternates between passive-dependent behavior and passive-aggressiveness.  It was also noted that the Veteran "suffers from recurring nightmares of both his military experience and of his childhood abuse."

The foregoing evidence suggests that the Veteran's claimed psychiatric disability may have pre-existed service.  However, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.

In this case, the presumption of sound condition on service entrance applies because the Veteran's enlistment examination dated in July 1981 does not note any psychiatric condition.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's psychiatric disability was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether a psychiatric disability clearly and unmistakably pre-existed service, and if so, whether clear and unmistakable evidence shows that the condition was not aggravated by service.

Additionally, during the December 2015 Board hearing, the Veteran testified that he applied for a position as a police officer with the North Little Rock Police Department in the 1990s but was rejected based on the results from a psychiatric/psychological examination conducted at that time.  He also reported that he had employment with Prison Fellowship in 2000 but had conflicts with his supervisor and was eventually fired from that job.  The records relating to the Veteran's job application and past employment are pertinent to the adjudication of his claim for service connection and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Service Connection for Bilateral Foot Disability

The Veteran was provided a VA examination in October 2011.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner noted that the Veteran had one notation in record of wearing arch supports in service and that post service records were silent concerning his feet, except for cellulitis of his foot secondary to diabetes, and toe nail removal due to onychomycosis.  The examiner stated "[a]s there is no other documentation in service medical record concerning arch supports in service.  I would have to resort to mere speculation to comment on the relationship of this to his service."

Subsequent to this examination, however, the Veteran submitted additional records in the form of private treatment records from Arkansas Foot Clinic dated January 2006 and April 2014.  Additionally, the Veteran indicated during the Board hearing that he would submit records of surgery in 1989 for removal of corns on his toes.  However, the record does not include these records.  Therefore, the RO should obtain any outstanding records relating the Veteran's bilateral foot condition and obtain an addendum opinion to the October 2011 VA examination regarding the etiology of the Veteran's bilateral foot disability.

Increased Rating for TMJ Condition

The Veteran reported during the December 2015 Board hearing that he received medical treatment from a private dentist who completed a November 2015 VA Temporomandibular Joint (TMJ) Conditions DBQ, which was submitted by the Veteran in February 2016.  A review of the claims file reveals that it does not include any private treatment records from the dentist.  Thus, there appear to be outstanding medical records that should be obtained for consideration in the Veteran's appeal.

Increased Rating for Right Knee Disability

The Veteran's service-connected chondromalacia patella of the right knee is evaluated as 10 percent disabling from May 31, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

The medical evidence of record shows that the Veteran underwent a total right knee replacement surgery in January 2016.  The Veteran filed a claim for a temporary total rating under 38 C.F.R. § 4.30 in February 2016.  Furthermore, in light of such surgery, consideration should be given to assigning a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which pertains to knee replacements.  Therefore, a remand is necessary in order for the RO to consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of Diagnostic Code 5055.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the Central Arkansas VA Healthcare System (VHS) and any associated outpatient clinics dated from March 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his foot and TMJ conditions since his service separation.  Obtain all VA and private treatment records which have not been obtained already, to include any surgery records for removal of corns on toes in 1989 and any treatment records from the Veteran's private dentist who completed the November 2015 VA TMJ conditions DBQ report.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  The Veteran should be advised of any inability to obtain identified records.

3.  Advise the Veteran that he should provide information with regard to his attempt to obtain employment with the North Little Rock Police Department, to include date of job application and contact information for the Police Department.  Then contact the North Little Rock Police Department for any records associated with the Veteran's job application filed, to include any rejection letter of employment, and medical records or statements.
All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran that it is ultimately his responsibility to obtain and submit his job application and employment records.

4.  Additionally, contact the Veteran for further information about the circumstances surrounding his termination of employment with Prison Fellowship, to include date of employment termination, reason for termination, and ask the Veteran for any employment records relating to the termination, including contact information for this employer.  Also, contact the Veteran's identified former employer for pertinent employment records, to include any personnel records.

All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran that it is ultimately his responsibility to obtain and submit his job application and employment records.

5.  Thereafter, schedule the Veteran for VA mental disorders examination to determine the nature and etiology of any current psychiatric disability, to include major depressive disorder.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to the following questions:

On the basis of the clinical record, can it be concluded that clear and unmistakable evidence establishes that a psychiatric disorder pre-existed his entry into active military service?  If so, such clear and unmistakable evidence must be identified.

If it is found that clear and unmistakable evidence establishes that a psychiatric disorder preexisted service, does clear and unmistakable evidence establish that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  If so, such clear and unmistakable evidence must be identified. 

If it is not clinically found that clear and unmistakable evidence establishes that a psychiatric disorder preexisted service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability that is etiologically related to his period of active military service, to include the reported stressor involving mental harassment by a sergeant.

All opinions should be reconciled with all evidence of record, specifically to include the January 2016 psychological evaluation report and DBQ report from a private psychologist.

A complete rationale for all opinions expressed must be provided.

6.  Also, obtain an addendum medical opinion from an appropriate VA examiner to determine the etiology of the Veteran's bilateral foot disability, to include pes planus with arthritis.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, including private treatment records from Arkansas Foot clinic dated January 2006 and April 2014, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral foot disability is etiologically related to his period of active military service, to include the prescription of arch support in service.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

A complete rationale must be provided for the opinion offered.

7.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  In the readjudication of such claims, the RO should consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. § 4.30 and the applicability of Diagnostic Code 5055 in light of the Veteran's January 2016 total right knee replacement surgery.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


